Sears-Collins, Justice,
concurring.
I too concur with the Commission’s finding that the conduct of Chief Magistrate Vivian Hammock was “reprehensible . . . and indefensible from [both] a moral [and] a legal standpoint. ...” I would just add the following:
No one called upon to judge the citizens of Georgia should ever be allowed to exercise power in such a manner as to scorn and hold up to contempt another because he is of a different race. It is unnatural, arrogant, indecent, unfair, oppressive and repulsive to the American system of justice, and it cannot be tolerated. When a judge, who has sworn to administer justice instead undermines it, she is repudiat*254ing her sworn duty to the citizens of this state and, therefore, ought herself to be repudiated.
Decided June 5, 1992.
Earle B. May, Jr., Robert E. Hall, for Judicial Qualifications Commission.
Richard T. Bridges, David B. Dunaway, for Hammock.